Claims 1-19 and 28 are currently pending with claims 19-27 and 29-35 being cancelled.  
The 112 rejection has been overcome in view of the present amendment and response. 
Other rejection is maintained. 
In the Non-Final Rejection mailed on 09/24/2021, claim 2 was rejected over Barger in view of Anthony or Julien.  That is a typographical error.  The examiner confirms that claim 3 should be rejected over Barger in view of Anthony or Julien. 
 
Duplicate claims
Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-18 and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0285048 to Barger et al. (Barger).
Barger discloses a coextruded multilayer foam-film composite structure comprising a plurality of alternating film and foam layers wherein the film layer comprises a solid, non-expanded thermoplastic material having a thickness of 0.1 to 100 microns and wherein the foam layer is a thermoplastic Olefin (TPO) foam layer or an AFFINITY polyolefin elastomeric foam layer and each of which corresponding to the claimed elastomeric foamed layer (table 1, and paragraph 7).  The film layer comprises a polypropylene film (table 1). The multilayer foam-film composite structure has an anisotropic cell orientation with an aspect ratio of length to thickness in the range of from 2:1 to 10:1 to enhance toughness, tear resistance and puncture resistance (paragraph 5).  The foam layer and the film layer are formed from resin formulations devoid of crosslinking agents (examples 1-18 and paragraph 16).  
Barger does not explicitly disclose the multilayer foam-film composite structure having an average gauge variation across the web of the sheet of less than 5%, an average variation of the weight per unit area across the web of the sheet of less than 5%, a bending stiffness of less than 20 in Taber stiffness configuration according to TAPPI/ANSI T 489 om-15, a tear strength greater than 38 kN/m according to ASTM D624, a maximum puncture greater than 30 N according to ASTM F1306 and an elongation at break greater than 500%.  
However, it appears that the coextruded multilayer foam-film composite structure meets all structural limitations and chemistry required by the claims.  The coextruded multilayer foam-film composite structure comprising a plurality of alternating film and foam layers wherein the film layer comprises a solid, non-expanded thermoplastic material having a thickness of 0.1 to 100 microns and wherein the foam layer is a thermoplastic Olefin (TPO) foam layer or an AFFINITY polyolefin elastomeric foam layer and each of which corresponding to the claimed elastomeric foamed layer (table 1, and paragraph 7).  The film layer comprises a polypropylene film (table 1). The foam/film layers are interdigitated without an adhesive layer disposed between adjacent layers (paragraph 6).  A thickness of the composite structure is from 25 to 89 mils within the claimed range (table 1).   The composite structure has an elongation at break of 270% within the claimed range (table 1).  The multilayer foam-film composite structure has an anisotropic cell orientation with an aspect ratio of length to thickness in the range of from 2:1 to 10:1 to enhance toughness, tear resistance and puncture resistance (paragraph 5).  The foam layer and the film layer are formed from resin formulations devoid of crosslinking agents (examples 1-18 and paragraph 16).  
Therefore, the examiner takes the position that the average gauge variation across the web of the sheet of less than 5%, an average variation of the weight per unit area across the web of the sheet of less than 5%, the bending stiffness of less than 20 in Taber stiffness configuration according to TAPPI/ANSI T 489 om-15, the tear strength greater than 38 kN/m according to ASTM D624, and the maximum puncture greater than 30 N according to ASTM F1306, and the elongation at break greater than 500% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
As to claim 4, the layers are interdigitated without an adhesive layer disposed between adjacent layers (paragraph 6).  
As to claims 7, 9 and 15, the composite structure has a thickness of 25 mils, 75 or 89 mils within the claimed range (table 1).  
As to claim 13, the composite structure has an elongation at break of 270% within the claimed range (table 1).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barger as applied to claim 1 above, and further in view of US 4,444,828 to Anthony et al. (Anthony).
Barger does not explicitly disclose the coextruded multilayer foam-film composite structure having a width in the range of from 0.5 to 3.2 m.  
Anthony, however, discloses a multilayer plastic film having a core layer and at least one film layer provided on at least one surface of the core layer (abstract).  The core layer comprises low pressure, low density polyethylene wherein the at least one film layer comprises high pressure, low density polyethylene.  The multilayer plastic film is a coextruded multilayer film having a width of 108 in or 2.7 m (column 2, lines 25-30 and column 3, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the coextruded multilayer foam-film composite structure disclosed in Barger having a width disclosed in Anthony because such is one of typical widths of the coextruded multilayer plastic film and Anthony provides necessary details to practice the invention of Barger. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barger as applied to claim 1 above, and further in view of US 2008/0199645 to Julien (Julien).
Barger does not explicitly disclose the coextruded multilayer foam-film composite structure having a width in the range of from 0.5 to 3.2 m.  
Julien, however, discloses a multilayer plastic film having an outer layer of PVDF copolymer or an alpha-olefin polymer, and a backing layer of a TPU copolymer and a gas barrier layer attached to the side of the backing layer opposite the outer layer (abstract and figure 1).  The multilayer plastic film is a coextruded multilayer film having a width up to 60 in or 1.5 m (paragraphs 52, 54, and 111).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coextruded multilayer foam-film composite structure disclosed in Barger having a width disclosed in Julien because such is one of typical widths of the coextruded multilayer plastic film and Julien provides necessary details to practice the invention of Barger. 

Response to Arguments
Applicant alleges that Barger fails to disclose the average gauge variation across the web of the sheet of less than 5 % and the average variation of the weight per unit are (gr/m2) across the web of sheet of less than 5% because Barger includes a drawing step where the polymer melt is stretched to form cellular orientation, thereby causing an average gauge and an average weight per unit area variations greater than those claimed.  The examiner respectfully disagrees. 
Applicant’s allegation is not found persuasive for patentability because it is merely based on opinions unsupported by an appropriate affidavit or declaration. No factual evidence has been provided to support Applicant’s statements.   The rejection over Barger would not be withdrawn until submission of experimental data to establish the claimed average gauge and average weight per unit area variations would not be attained due to additional step of drawing.  
Without factual evidence, the examiner continues to believe the claimed average gauge and average weight per unit area variations would be present as like material has like property. 
As previously discussed, the coextruded multilayer foam-film composite structure meets all structural limitations and chemistry required by the claims.  The coextruded multilayer foam-film composite structure comprising a plurality of alternating film and foam layers wherein the film layer comprises a solid, non-expanded thermoplastic material having a thickness of 0.1 to 100 microns and wherein the foam layer is a thermoplastic Olefin (TPO) foam layer or an AFFINITY polyolefin elastomeric foam layer and each of which corresponding to the claimed elastomeric foamed layer (table 1, and paragraph 7).  The film layer comprises a polypropylene film (table 1). The foam/film layers are interdigitated without an adhesive layer disposed between adjacent layers (paragraph 6).  A thickness of the composite structure is from 25 to 89 mils within the claimed range (table 1).   The composite structure has an elongation at break of 270% within the claimed range (table 1).  The multilayer foam-film composite structure has an anisotropic cell orientation with an aspect ratio of length to thickness in the range of from 2:1 to 10:1 to enhance toughness, tear resistance and puncture resistance (paragraph 5).  The foam layer and the film layer are formed from resin formulations devoid of crosslinking agents (examples 1-18 and paragraph 16).  
Accordingly, the rejections over Barger taken alone and in combination with Anthony or Julien are maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeVolder (US 11,186,751) discloses a multilayer article comprising a film layer disposed between two thermoplastic elastomeric foam layers (figure 1).  
Callahan et al. (US 2009/0068439) disclose a construction laminate comprising a polymeric outer layer and a plurality of alternating polymeric film and foam layers. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788